NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR CARRILLO-CARRILLO, AKA                   No.    18-70891
Victor Manuel Carrillo-Carrillo,
                                                Agency No. A213-149-935
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Victor Carrillo-Carrillo, a native and citizen of Guatemala, petitions pro se

for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in

Guatemala and thus is not entitled to relief from a reinstated removal order. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

IJ’s factual findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016).

We review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the IJ’s determination that Carrillo-Carrillo

failed to demonstrate a reasonable possibility of persecution in Guatemala on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence . . . bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s determination that Carrillo-

Carrillo failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government of Guatemala. See Andrade-Garcia,

828 F.3d at 836-37.

      Carrillo-Carrillo’s contentions that his right to due process was violated on

account of insufficient translation before the asylum officer, and errors in the IJ’s

analysis of his claims, fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim); see

also Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (“To establish a due




                                           2                                    18-70891
process violation, a petitioner must show that defects in translation prejudiced the

outcome of the hearing.”).

      PETITION FOR REVIEW DENIED.




                                          3                                   18-70891